IN THE SUPREME COURT OF THE STATE OF NEVADA


                 US BANK NATIONAL ASSOCIATION,                          No. 70528
                 AS TRUSTEE FOR THE BENEFIT OF
                 HARBORVIEW 2005-1 TRUST FUND,
                 Appellant,
                 vs.
                 VALLEY GREEN TRUST, AN
                                                                             FILED
                 UNKNOWN ENTITY,                                              JUL 2 8 2016
                 Respondent.                                                 TRACIE K. LINDEMAN
                                                                        CLERK OF UPREME COURT
                                                                        BY
                                                                               DEPUTY CLERK   ci-



                                      ORDER DISMISSING APPEAL

                            Pursuant to appellant's notice of dismissal of appeal filed on
                 June 17, 2016, this appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.

                                                          CLERK OF THE SUPREME COURT
                                                          TRACE K. LINDEMAN

                                                          BY:   aactli 1. 4ApAciar_
                 cc:   Hon. Joseph Hardy, Jr., District Judge
                       Wright, Finlay & Zak, LLP/Las Vegas
                       Maier Gutierrez Ayon, PLLC
                       Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

 ICI-1947   e